Title: To James Madison from Albert Stevens, 8 June 1802
From: Stevens, Albert
To: Madison, James


SirWashington June 8th. 1802
Inasmuch as I propose to tarry some time in this City for the purpose of determining whether it will be a place suitable for my professional business and being at present not only without business but devoid of society or books I have thought whether it might not be possible that I could obtain employment in your office or in one of the other offices, during my proposed stay in this quarter or till such time as other occupations would interfere. Any thing of this kind being unthought previous to my arrival in this place, I had neglected to furnish recommendations that otherwise I should have procured. If however any assistance as abovementioned should be wanted & you should think yourself assured from the letter of Mr. Smith which I delivered the other Day of my ability & qualifications to render you that assistance I should be proud to obey your commands. If, Sir, also with the same Assurance, you would be so obliging as to give me a line to Mr. Mason, the lawyer you mentioned in Georgetown—or an open letter, or both to any friend of yours to the north or eastward of this, you would recieve my sincere acknowledgments.
I hope, Sir in perusing the above you will pardon me with troubling you in this manner & believe me to be with the greatest esteem your most obdt & very humble Servt.
Albert Stevens
  

   
   RC (DLC). Docketed by JM.



   
   Israel Smith to JM, 19 May 1802.


